           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 1 of 17


 1    SHANNON LISS-RIORDAN, SBN 310719                     GIBSON, DUNN & CRUTCHER LLP
      sliss@llrlaw.com                                     THEODORE J. BOUTROUS JR., SBN 132099
 2    ANNE KRAMER, SBN 315131                                tboutrous@gibsondunn.com
      akramer@llrlaw.com                                   THEANE D. EVANGELIS, SBN 243570
 3    LICHTEN & LISS-RIORDAN, P.C.                           tevangelis@gibsondunn.com
      729 BOYLSTON STREET, SUITE 2000                      BLAINE H. EVANSON, SBN 254338
 4    BOSTON, MA 02116                                       bevanson@gibsondunn.com
      Telephone:     (617) 994-5800                        HEATHER L. RICHARDSON, SBN 246517
 5    Facsimile:    (617) 994-5801                           hrichardson@gibsondunn.com
                                                           333 South Grand Avenue
 6    Attorneys for Plaintiffs                             Los Angeles, CA 90071-3197
      Christopher James and Spencer Verhines,              Telephone: 213.229.7000
 7    individually and on behalf of all others             Facsimile: 213.229.7520
      similarly situated
 8                                                         JOSHUA S. LIPSHUTZ, SBN 242557
                                                             jlipshutz@gibsondunn.com
 9                                                         555 Mission Street, Suite 3000
                                                           San Francisco, CA 94105-0921
10                                                         Telephone: 415.393.8200
                                                           Facsimile: 415.393.8306
11
                                                           Attorneys for Defendant
12                                                         UBER TECHNOLOGIES, INC.
13
                                     UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15

16   CHRISTOPHER JAMES and SPENCER                         CASE NO. 3:19-cv-06462-EMC
     VERHINES, individually and on behalf of all           CASE NO. 3:20-cv-01886-EMC
17   others similarly situated,
18                          Plaintiffs,                    JOINT CASE MANAGEMENT
     v.                                                    STATEMENT
19
     UBER TECHNOLOGIES, INC.,                              Action Filed: September 11, 2019
20                                                         Trial Date: None Set
21                          Defendant.
                                                           Date:       May 6, 2020
22                                                         Time:       10:30 a.m.
                                                           Place:      Courtroom 5
23                                                         Judge:      Hon. Edward M. Chen
24           Plaintiffs Christopher James and Spencer Verhines (“Plaintiffs”) and Defendant Uber
25    Technologies, Inc. (“Defendant” or “Uber”), by and through their respective counsel of record,
26    hereby submit this Joint Case Management Statement, pursuant to this Court’s order dated April 22,
27    2010 (ECF No. 48), the Standing Order for All Judges of the Northern District of California, and
28
                                                       1
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 2 of 17


 1   Civil Local Rule 16-9, in advance of the Case Management Conference scheduled in these
 2   consolidated cases for May 6, 2020, at 10:30 a.m.
 3   1.      JURISDICTION AND SERVICE
 4           A.      Plaintiffs’ Statement
 5           This Court has jurisdiction because these consolidated cases were filed as class actions,
 6   pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), and also under the
 7   Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.
 8           B.      Defendant’s Statement
 9           Uber has been served with the complaint and does not contest that this Court has jurisdiction
10   over the individual Plaintiffs because those Plaintiffs have not entered into individual arbitration
11   agreements with Uber. Defendants assert that these actions may not proceed on a class basis for the
12   reasons set forth in its prior CMC Statement. Because Plaintiffs have represented that they will
13   dismiss their class claims with prejudice, Uber does not elaborate on that assertion here, but reserves
14   the right to do so if the class claims are not ultimately dismissed.
15           Uber does not intend to raise other issues regarding personal or subject matter jurisdiction or
16   venue at this time, but reserves the right to do so at a later date.
17
     2.      FACTS
18
             A.      Plaintiffs’ Statement
19
             Uber is a transportation company based in California, which operates extensively throughout
20
     the State of California. Plaintiff Christopher James is an adult resident of Stockton, California, where
21
     he has worked as an Uber driver since approximately November 2015. Plaintiff Spencer Verhines is
22
     an adult resident of Foothill Ranch, California, where he has worked as an Uber driver since 2014.
23
     Uber has misclassified Plaintiffs as independent contractors when they are in actuality employees
24
     pursuant to Dynamex Operations W., Inc. v. Superior Court 4 Cal. 5th 903 (2018), and Cal. Lab.
25
     Code §2750.3 (“A.B. 5”). Plaintiffs have suffered California Labor Code violations, including failure
26
     to receive expense reimbursement, minimum wage, overtime, and paid sick leave.
27

28
                                                          2
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 3 of 17


 1           B.      Defendant’s Statement
 2           Uber develops and licenses a mobile software application (the “Uber App”) that permits riders
 3   to arrange trips with nearby local ride-share drivers. Individuals who choose to use the Uber App as
 4   drivers may use it as much or as little as they want, and accept as many or as few ride requests as they
 5   want, whenever they want and wherever they want–they may also use multiple other apps providing
 6   similar services without any objection, limitation, or encumbrance by Uber. For these and other
 7   reasons, Uber contends that drivers are not employees. In the interest of brevity, Uber does not re-
 8   assert additional facts relating to its position here.
 9           Uber does not provide transportation services and denies that it controls aspects of the work
10   performed by workers using the Uber App to connect with customers.
11           Because drivers who use the Uber App are not employees, Uber did not violate California
12   employment law. Uber therefore did not fail to pay minimum wage, overtime premiums, paid sick
13   leave, and business expense reimbursements nor did it fail to provide accurate itemized wage
14   statements to Plaintiffs.
15   3.      LEGAL ISSUES
16           The primary legal issues are (1) whether Plaintiffs are employees of Uber under California
17   law and (2) whether Plaintiffs are entitled to recover for their alleged claims for unpaid business
18   expenses, minimum wage, overtime, paid sick leave, unlawful and unfair business practices, and
19   failure to provide itemized pay statements.
20           A.      Plaintiffs’ Statement
21           The ABC test will apply to all of Plaintiffs’ claims. Because Plaintiffs resolved their earlier
22   claims against Uber in 2018, their live claims in this case all post-date the California Supreme
23   Court’s decision in Dynamex (and thus the retroactivity of that decision is not relevant here).
24   Nevertheless, Uber asserts below that certain of Plaintiffs’ claims may not follow the ABC test.
25   Plaintiffs disagree and expect the parties will brief these issues for the Court.
26           B.      Defendant’s Statement
27           Answering the first question as to whether Plaintiffs are Uber’s employees will entail many
28   sub-questions such as which legal test applies to Plaintiffs’ claims during which time periods. For
                                                              3
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
          Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 4 of 17


 1   example, the ABC test did not apply to any claims other than those arising under the Industrial Wage
 2   Commission’s wage orders before January 1, 2020. But the California Supreme Court is currently
 3   considering whether Dynamex Operations West, Inc. v. Superior Court of Los Angeles, 4 Cal. 5th 903
 4   (2018), applies retroactively to wage-order claims before it issued Dynamex. And there are numerous
 5   legal questions concerning which test applies for 2020 claims. If Uber is not a hiring entity, if
 6   Assembly Bill 5 (“AB 5,” codified at Cal. Lab. Code § 2750.3(a)(1)) is unconstitutional, or if an AB
 7   5 exemption applies, then S.G. Borello & Sons, Inc. v. Department of Industrial Relations, 48 Cal.3d
 8   341 (1989), may govern. Even after the Court determines which test applies for which purposes,
 9   there will be legal issues concerning how that test applies. And if the factfinder determines that
10   Plaintiffs are Uber employees, whether Uber has violated the statutes they assert here will involve
11   numerous other legal issues requiring the Court to interpret those statutes in a context in which they
12   were never intended to apply (and do not properly apply).
13          Plaintiffs have represented that they intend to dismiss their class claims. However, should
14   they fail to do so, then another primary legal issue is whether Plaintiffs’ claims may appropriately be
15   adjudicated on a classwide basis pursuant to Rule 23 of the Federal Rules of Civil Procedure
16   (“FRCP”) and due process. This list is not exhaustive.
17   4.     MOTIONS
18          No motions are currently pending.
19          A.      Plaintiffs’ Statement
20           Plaintiffs intend to move for partial summary judgment with respect to their misclassification
21   under Prong B of the ABC test. As the California Supreme Court recognized in adopting the
22   Massachusetts version of the ABC test, the three-prong test is conjunctive, meaning that if an
23   employer cannot prove even one prong, then the worker is an employee; the Court also specifically
24   recognized that “a court is free to consider separate parts of the ABC standard in whatever order it
25   chooses” and, in order to simplify misclassification cases, encouraged courts to consider just one
26   prong of the test, before engaging in lengthy unnecessary analysis of the other prongs. Dynamex, 4
27   Cal. 5th at 966 (“in many cases it may be easier and clearer for a court to determine whether or not
28   part B or part C of the ABC standard has been satisfied.”). Indeed, applying this same test in
                                                        4
                                    JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:19-CV-06462-EMC
                                         CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 5 of 17


 1   Massachusetts, courts have routinely granted summary judgment to plaintiffs on liability for
 2   misclassification based on a defendant’s inability to carry its burden under Prong B. 1 In California as
 3   well, the first court to apply the test did the same. See Johnson v. VCG-IS, LLC Case No. 30-2015-
 4   00802813-CU-CR-CXC (Cal. Sup. Ct. Aug. 30, 2018) (granting summary judgment to plaintiff
 5   strippers under ABC test and deferring to trial the question of whether defendant club had violated
 6   particular Labor Code provisions). See also Vazquez v. Jan-Pro Franchising International, Inc., 923
 7   F.3d 575, 596 (9th Cir. 2019) (explaining Prong B is particularly susceptible to summary
 8   judgment), reh’g granted opinion withdrawn, 930 F.3d 1107, and on reh’g, 939 F.3d 1045,
 9   and opinion reinstated in part on reh’g, 939 F.3d 1050 .
10          Uber seeks to delay adjudication of Plaintiffs’ motion for summary judgment on Prong B by
11   arguing that it may satisfy the “business to business” exemption under AB-5 or that it may succeed in
12   its appeal in its argument that AB-5 is unconstitutional. Neither is a ground to delay adjudication of
13   Plaintiffs’ motion. Regardless of AB-5, Plaintiffs’ live claims in this case all post-date Dynamex and
14   thus the ABC test will certainly apply here. Moreover, Uber’s challenge to the constitutionality of
15   AB-5 was soundly rejected, see Olson v. State of California, Case No. 2:19-cv-10956, at *13, 14, 18
16   (C.D. Cal., Feb. 10, 2020) (concluding “that no serious questions exist as to Plaintiffs’ likelihood of
17   success on the merits” of their challenge to the statute), and there is no basis to delay this case
18   pending its appeal of that order. Even if the Court were to agree with Uber that the ABC test would
19   not apply to some aspect of Plaintiffs’ claims (which Plaintiffs deny), it would still be most efficient
20   for the Court to consider Plaintiffs’ motion for partial summary judgment and then determine what
21   further discovery, if any, is needed for the remainder of the case.
22          Uber also states that it may move to dismiss the complaint. Such a motion would be futile
23   and should not be allowed to delay adjudication of Plaintiffs’ summary judgment motion.
24

25

26
     1
           The Massachusetts Appeals Court affirmed this approach in Carey v. Gatehouse Media
27   Massachusetts I, Inc. 92 Mass. App. Ct. 801 (2018) (affirming trial court’s grant of summary
     judgment to plaintiff newspaper delivery drivers on liability for misclassification).
28
                                                         5
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 6 of 17


 1           B.      Defendant’s Statement
 2           Uber currently reserves its right to file a motion to dismiss after Plaintiffs file the anticipated
 3   amended complaint removing their class claims. Uber anticipates filing a motion for summary
 4   judgment and will oppose any motion for summary judgment filed by Plaintiffs. To the extent
 5   Plaintiffs intend to move for summary judgment solely on “Prong B” of the ABC test, Uber
 6   respectfully submits that this would be an improper and inefficient use of the summary judgment
 7   procedure, as explained further below.
 8           Uber is confident that it will prevail on any motion regarding whether it meets Prong B of the
 9   ABC test. See Cal. Lab. Code § 2750.3(a)(1)(B). However, standing alone, a finding that Uber does
10   not satisfy Prong B as a matter of law would not entitle the Plaintiffs to any ultimate relief for a
11   number of reasons. First, “misclassification” is not a standalone claim: rather, it is only one element
12   of Plaintiffs’ claims, and any dispositive motion must therefore take into account additional elements
13   and defenses to Plaintiffs’ Labor Code claims. Second, the ABC test codified in AB 5 (Cal. Lab.
14   Code § 2750.3(a)(1)) simply does not apply here for many reasons, including that: AB 5 is
15   unconstitutional because it violates the Equal Protection Clause by subjecting Uber to different
16   standards than it subjects similarly situated entities, it deprives drivers and Uber of their right to
17   pursue their chosen occupation, and it impairs the obligations of Uber’s contracts with drivers; Uber
18   is not a “hiring entity” of drivers, who are not “person[s] providing labor or services for
19   remuneration” to Uber; Uber falls within the “referral agency” exemption because it connects drivers
20   with customers; and Uber falls within the “business-to-business” exemption because Uber and drivers
21   (who are sole proprietors of their driving businesses) have independent contracting relationships.
22           Indeed, Uber already is challenging AB 5’s constitutionality in Olson v. California, No. 2019-
23   cv-10956-DMG (C.D. Cal., filed Dec. 30, 2019). That case is currently on appeal before the Ninth
24   Circuit (see No. 2020-55267 (9th Cir.)). 2 The Court will need to consider all of these threshold
25

26    2
          Uber’s (and its co-plaintiffs’) opening brief in the appeal is due on May 7, 2020. The
27        government’s response is due June 4, and plaintiffs’ reply is due June 25. Argument has not yet
          been scheduled. Meanwhile, the case is proceeding in the district court, with a hearing on the
28        government’s motion to dismiss scheduled for May 22.

                                                          6
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 7 of 17


 1   inquiries—including the question whether AB 5 is constitutional, now being litigated before the
 2   Ninth Circuit—before even turning to the application of the legal test for employment. And even if
 3   AB 5 applies here, it undoubtedly only applies to Plaintiffs’ claims after the effective date of the law
 4   (January 1, 2020)—but Plaintiffs’ claims here predate January 1, 2020. Thus, the Court would still
 5   have to evaluate Plaintiffs’ claims under the Borello standard regardless of any finding on Prong B of
 6   the ABC test. And, as noted above, Dynamex applies only to wage order claims.
 7          A request for review of this single, non-dispositive element is improper under the Federal
 8   Rules of Civil Procedure. Rule 56(a) allows a party to “move for summary judgment, identifying
 9   each claim or defense—or the part of each claim or defense—on which summary judgment is
10   sought.” Fed. R. Civ. P. 56(a) (emphases added). But, as explained above, a proceeding cabined
11   merely to the Prong B element would not culminate in a “judgment” at all. See, e.g., Cardenas v.
12   Kanco Hay, L.L.C., 2016 WL 3881345, at *7 (D. Kan. July 18, 2016) (“While plaintiff’s motion
13   states that plaintiff is asking for partial summary judgment, the motion does not describe a claim or
14   part of a claim upon which a ‘judgment’ may be entered. Judgment cannot be entered upon …
15   ‘elements’ of the claims upon which plaintiff moves for partial summary judgment.”); William
16   Powers v. Emcon Assocs., Inc., 2017 WL 4102752, at *2 (D. Colo. Sept. 14, 2017) (though a party
17   may “mov[e] for summary judgment on less than every claim … motions seeking to resolve only one
18   issue relevant to a plaintiff’s claims [are] entirely inappropriate under any provision of Rule 56”).
19   To read Rule 56(a) as authorizing piecemeal “summary judgment” proceedings any time a party
20   wants to establish that a given “material fact … is not genuinely in dispute” would contradict the
21   structure and text of Rule 56. Specifically, Rule 56(g) states that “[i]f the court does not grant all the
22   relief requested by the motion, it may enter an order stating any material fact — including an item of
23   damages or other relief — that is not genuinely in dispute and treating the fact as established in the
24   case.” Rule 56(g). Under this framework, a party may not move independently for a narrow
25   summary judgment proceeding to establish a given “material fact … is not genuinely in dispute.”
26   Rather, it is expressly left to the Court to determine whether or if to address such a question, and it
27   may do so only after an otherwise fulsome and appropriate Rule 56(a) motion has been presented.
28   See Schiff v. Barrett, 2011 WL 6963096, at *21 (N.D. Cal. Sept. 8, 2011) (noting Rule 56(g) “does
                                                         7
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
          Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 8 of 17


 1   not authorize a party to bring an independent motion to establish certain facts as true.”); Kreg
 2   Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 415 (7th Cir. 2019) (noting the sort of narrow
 3   inquiries authorized under Rule 56(g) are “ancillary to the ultimate summary-judgment analysis.”).
 4          Accordingly, reading Rule 56(a) to authorize a limited inquiry such as that Plaintiffs intend to
 5   raise here would render Rule 56(g) surplusage. The Court may issue a pronouncement on a discrete
 6   factual question (such as the application of Prong B) only if “does not grant all the relief requested
 7   by” a proper summary judgment motion under Rule 56(a). Fed. R. Civ. P. 56(g).
 8           In any case, even if this Court believed such a limited and piecemeal summary judgment
 9   motion were legally permissible, the Court should decline, on grounds of judicial economy, to permit
10   it. As this Court’s Civil Standing Order makes clear, each party is “limited to filing one summary
11   judgment motion,” and any additional motions come only by “leave of the Court.” Civil Standing
12   Order ¶ 9. This reflects that, in most circumstances, an approach allowing litigants to pick out
13   discrete issues one at a time is flatly inconsistent with securing a “just” or “speedy” determination in
14   this matter, inviting piecemeal, seriatim, and indecisive summary judgment motions. Fed. R. Civ. P.
15   1. See also, Moses H. Cone Mem’l Hosp. Operating Corp. v. Conifer Physician Servs., Inc., 2017
16   WL 1378144, at *5 (M.D.N.C. Apr. 11, 2017) (though the court “agrees that disposition of less than
17   an entire action is permissible under [Rule 56(a)] … to piecemeal and separately decide each ground
18   … does not serve the best interest of justice here.”). Accordingly, the Court should not permit
19   Plaintiffs to file a summary judgment motion limited to Prong B of the ABC test.
20   5.     AMENDMENT OF PLEADINGS
21          Plaintiffs filed a Consolidated Complaint on April 16, 2020. See Colopy Dkt. 42. Plaintiffs
22   have represented that they intend to file an amended complaint removing their class claims so that
23   they can proceed directly to filing a summary judgment motion. Uber states that, after this amended
24   complaint, no further amendments should be allowed. Plaintiffs state that further amendments should
25   be permitted if warranted.
26   6.     EVIDENCE PRESERVATION
27          The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
28   Information (“ESI Guidelines”) and have complied with their evidence preservation obligations.
                                                        8
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 9 of 17


 1   7.     DISCLOSURES
 2          The parties have agreed to exchange their initial disclosures by May 8, 2020.
 3   8.     DISCOVERY
 4          A.      Plaintiffs’ Statement
 5          The Court’s determination of whether Uber has misclassified Plaintiffs as independent
 6   contractors can be decided simply based on Prong B of the ABC test, without the extensive discovery
 7   that Uber claims it needs to defend against this motion. In particular, Prong B will focus on the
 8   question of whether Uber is a transportation company or is merely a technology company as it claims
 9   (an argument this Court already rejected in the O’Connor case). Uber does not need discovery to
10   determine what type of a company it is. And there is no need for expert discovery on this issue
11   either. Not only is expert evidence not appropriate for this question, but Plaintiffs are not aware of
12   any court having relied on expert testimony in determining an alleged employer’s liability under
13   Prong B.
14          To the extent that Uber believes it needs discovery to respond to any arguments made in
15   Plaintiffs’ summary judgment motion, Uber can avail itself of Rule 56(d) to explain to the Court with
16   particularity what discovery it claims to need.
17          Even with the COVID-19 crisis, there is no reason that Uber needs six months for discovery
18   to respond to Plaintiffs’ motion. In fact, the difficulties in carrying out discovery during the crisis
19   weigh in favor of allowing the parties to proceed with the legal briefing and deferring any discovery,
20   which would simply be needed on the questions related to liability for the particular Labor Code
21   claims at issue.
22          B.      Defendant’s Statement
23          Plaintiffs have brought claims for failure to reimburse business expenses; minimum wage;
24   unlawful and/or unfair business practices; overtime; and failure to provide proper itemized pay
25   statements. Each of these claims has, as a predicate, alleged misclassification; however, each claim
26   contains numerous additional elements and defenses. Before Plaintiffs can seek summary judgment
27   on their claims, Uber will need to obtain discovery so that the Court can determine whether there are
28
                                                         9
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
          Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 10 of 17


 1   any disputes of material fact regarding these claims and Uber’s defenses. At a minimum, this
 2   discovery will entail the following:
 3          •   Written discovery from and depositions of each of the three named Plaintiffs and the four
                currently known driver declarants, which will be essential to establish (among other
 4              things) whether they are free from Uber’s direction and control (an element of both the
                referral agency and business-to-business exemptions to AB 5); whether they provide their
 5              own tools (also relevant to the exemptions); whether they set their own hours and terms of
                work and are free to accept or reject clients and contracts (also relevant to the
 6              exemptions); whether they have business licenses (also relevant to the exemptions); and
                whether they deliver services under their name (an element of the referral agency
 7              exemption).
            •   Data regarding use of the Uber App and other similar apps by Plaintiffs and other drivers.
 8              This will be relevant to (among other things) whether Uber is in the business of
                transportation or whether it is a technology company (which goes to Prong B), whether
 9              AB 5’s regulatory scheme is rational (relevant to Uber’s constitutional defenses) and
                whether Plaintiffs are customarily engaged in an independently established business of the
10              same nature as that involved in the work performed for the rider (relevant to both the
                referral agency and business-to-business exemptions).
11          •   Third-party discovery and data from other “gig economy” platforms and services that
                Plaintiffs and putative class members may have used concurrently with the Uber App.
12              This is relevant to evaluating whether and how many of the Plaintiffs and other drivers
                “multi-app”—an inquiry that goes to the threshold question of whether drivers are
13              employees and to the claims and defenses asserted. For example, evidence that Plaintiffs
                and other drivers switch between different apps to find customers will show that they are
14              “customarily engaged in an independently established trade, occupation, or business of the
                same nature as that involved in the work performed” (Prong C); that they “contract[] with
15              other businesses to provide the same or similar services” (business-to-business
                exemption); that they are “free to seek work elsewhere, including through a competing
16              agency” (referral agency exemption); that they run their own driving businesses
                (constitutional right to pursue the occupation of one’s choice); that Uber does not control
17              or direct their work (Prong A); and that Uber is not in the same business as drivers (Prong
                B).
18          •   Third-party discovery from riders, delivery customers, and members of the public, which
                will be useful for establishing (among other things) whether Uber is understood as a
19              technology company (relevant to Prong B of the ABC test) and whether customers use the
                Uber Apps for “errands” (relevant to the referral agency exemption).
20          •   Expert reports and declarations, which will be useful in determining (among other things)
                whether Uber is a technology company and whether AB 5 is a rational regulatory scheme.
21
            Although Uber intends to seek and obtain this necessary discovery as expeditiously as
22
     possible, it faces significant challenges in doing so over the next six months (at minimum) in light of
23
     the current health crisis and shelter-in-place environment due to the COVID-19 pandemic. Formerly
24
     routine interviews, meetings, and depositions that customarily occur in person likely will now need to
25
     be conducted remotely, using phone and web-based video tools, which are not always accessible or to
26
     all participants, and are oftentimes less efficient, cumbersome, and unreliable. Further, Uber’s
27
     employees—data scientists, software developers, and engineers—who are responsible for the Uber
28
                                                       10
                                    JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:19-CV-06462-EMC
                                         CASE NO. 3:20-CV-01886-EMC
          Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 11 of 17


 1   App and gathering and managing internal data and documents referenced above are now operating
 2   remotely, if at all, and with impacted schedules and limited capacity. The same is almost certainly
 3   true for other “gig economy” platforms and services to which Uber intends to direct third-party
 4   discovery requests. Additionally, while the parties will endeavor to resolve any discovery disputes
 5   before seeking resolution from the Court, it is possible in any litigation that certain contentious
 6   discovery issues may need to be brought before and resolved by the Court, which is also significantly
 7   resource-constrained during this health crisis. Thus, it is reasonable to expect the discovery process
 8   to take some time. Uber respectfully submits it will need at least 6 months to conduct the discovery it
 9   needs to oppose summary judgment, even if the Court permits Plaintiffs to move forward with a
10   Prong B-only summary judgment motion). In light of the parties’ resolution regarding Plaintiffs’
11   preliminary injunction motion in the Verhines case, as addressed in paragraph 12 below, there is no
12   urgency in this case that would require expediting this schedule.
13   9.     CLASS ACTIONS
14          A.      Plaintiffs’ Statement
15          As stated at the last Case Management Conference, because of Uber’s repeated tactics in
16   delaying adjudication of its liability for misclassifying its drivers as independent contractors,
17   Plaintiffs intend to proceed directly to moving for summary judgment in this case. Because the Court
18   has stated that it will not allow a summary judgment motion to be heard prior to a motion for class
19   certification, Plaintiffs will drop their class claims in this case so that this case can move promptly to
20   adjudication of Uber’s liability for misclassification.
21          B.      Defendant’s Statement
22          Plaintiffs have represented that they intend to file an Amended Complaint removing their
23   class claims with prejudice. Nonetheless, Uber asserts that class certification is not appropriate in
24   these consolidated cases for the reasons set forth in its prior CMC statement. Uber reserves the right
25   to raise all arguments in opposition to class certification should Plaintiffs fail to file an Amended
26   Complaint removing their class claims.
27          In addition, Uber takes issue with Plaintiffs’ implication that Uber delayed proceedings in
28   O’Connor v. Uber Technologies, Inc., No. 13-3826-EMC (N.D. Cal.). Any “delay” in this action was
                                                        11
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 12 of 17


 1   the result of the numerous appeals that resulted from plaintiffs in that matter ignoring binding
 2   arbitration agreements, which they are attempting to do once again. See O’Connor v. Uber Techs.,
 3   Inc., 904 F.3d 1087 (9th Cir. 2018) (consolidating 11 appeals relating to arbitrability of plaintiffs’
 4   claims and ruling in Uber’s favor). Further, O’Connor ended in a settlement, and Plaintiffs’ counsel
 5   herself touted early settlement proposals as a “fair, reasonable, and adequate resolution of the claims
 6   brought in this case.” O’Connor, No. 13-3826-EMC, Dkt. 519, Declaration of Shannon Liss-Riordan
 7   In Support Of Plaintiffs’ Motion For Preliminary Approval Of Class Action Settlement (April 21,
 8   2016).
 9   10.      RELATED CASES
10            The Court has related these cases to O’Connor v. Uber Technologies, Inc., Case No. 13-cv-
11   03826-EMC (N.D. Cal.), and Capriole v. Uber Technologies, Inc., Case No. 20-cv-02211-EMC
12   (N.D. Cal.). The parties are also aware of the following related case pending in this District: Yucesoy
13   v. Uber Technologies, Inc., Case No. 15-cv-00262-EMC (N.D. Cal.).
14   11.      RELIEF
15            A.     Plaintiffs’ Statement
16             Plaintiffs seek relief as set forth in their latest complaint, Dkt. 42 ¶¶ 54-70, with the caveat
17   that they have agreed to drop their class claims (without prejudice) so that this case may proceed
18   directly to summary judgment on liability.
19            B.     Defendant’s Statement
20            Uber denies that Plaintiffs are entitled to recover any damages or relief whatsoever.
21   Specifically, Uber denies that Plaintiffs may seek a “public injunction” (or any other form of
22   preliminary injunction (see Verhines Dkts. 36, 39)).
23            Moreover, if Plaintiffs intends to proceed directly to summary judgment on liability, they
24   must dismiss their class claims with prejudice. Otherwise, Plaintiffs could attempt to certify a class
25   after obtaining a judgment on liability, which would violate the one-way intervention rule. See Villa
26   v. S.F. Forty-Niners, Ltd., 104 F. Supp. 3d 1017, 1020–21 (N.D. Cal. 2016) (holding plaintiff’s
27   motion for partial summary judgment before class certification was “procedurally improper” under
28   the one-way intervention rule).
                                                          12
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 13 of 17


 1   12.     SETTLEMENT AND ADR
 2           The parties have not engaged in mediation or settlement discussions, other than for the court-
 3   ordered mediation before Chief Magistrate Judge Joseph Spero, which led to the resolution of
 4   Plaintiffs’ Emergency Motion for a Preliminary Injunction (Verhines Dkt. 72).
 5   13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
 6           The parties do not consent to a magistrate judge for all purposes.
 7   14.     OTHER REFERENCES
 8           No other references are requested or appropriate at this time.
 9   15.     NARROWING OF ISSUES
10           The parties do not believe any issues can be narrowed by agreement at this time.
11   16.     EXPEDITED TRIAL PROCEDURE
12           A.       Plaintiffs’ Statement
13            Plaintiffs intend to file a motion for summary judgment as to liability under Prong B. To the
14   extent a trial is needed (for example, with respect to the particular Labor Code claims at issue or to
15   determine damages), Plaintiffs believe that an expedited trial is appropriate and warranted here.
16   There is no reason that the issues in this case, assuming it proceeds on behalf of the two plaintiffs,
17   cannot be decided expeditiously.
18           B.       Defendant’s Statement
19           Uber may file a motion for summary judgment before trial. Uber does not believe this case is
20   suitable for the Expedited Trial Procedure, particularly given the need for extensive discovery in
21   order for it to be able to defend itself in this action, as set forth in Section 8.B. above.
22   17.     SCHEDULING
23           A.       Plaintiffs’ Statement
24           Plaintiffs propose the following schedule for briefing their motion for summary judgment as
25   to Uber’s misclassification of them as independent contractors:
26                •   Initial Disclosures Exchanged: May 8, 2020
27                •   Plaintiffs’ Deadline to File Motion for Summary Judgment: May 15, 2020
28                •   Uber’s Deadline to File Opposition for Summary Judgment: June 5, 2020
                                                          13
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 14 of 17


 1               •   Plaintiffs’ Reply: June 19, 2020
 2          B.       Defendant’s Statement
 3          The parties have recently entered into a settlement resolving the preliminary injunction
 4   motion Plaintiffs filed in the Verhines case. As a result of that settlement, Plaintiffs have withdrawn
 5   their motion for a preliminary injunction seeking emergency relief before this Court. There is
 6   therefore no longer any urgency that justifies proceeding to summary judgment without providing
 7   Defendants adequate opportunity to conduct discovery in order to present every available defense and
 8   to develop a fulsome record and briefing on the numerous thorny novel issues the application of AB 5
 9   presents. Thus, in light of this lack of urgency and the current difficulties in obtaining discovery
10   outlined in Section 8.B. above, Uber proposes the following schedule regarding summary judgment,
11   which is the earliest it anticipates being able to litigate summary judgment in light of the constraints
12   discussed above:
13               •   Initial Disclosures Exchanged, Discovery Commences: May 8, 2020
14               •   Plaintiffs’ Deadline to File Motion for Summary Judgment and Supporting
15                   Evidence/Expert Reports: November 6, 2020
16               •   Uber’s Deadline to File Opposition to Motion for Summary Judgment and Supporting
17                   Evidence/Expert Reports: December 5, 2020
18               •   Plaintiffs’ Deadline to File Reply in Support of Motion for Summary Judgment:
19                   December 18, 2020
20   18.    TRIAL
21          A.       Plaintiffs’ Statement
22          Plaintiffs have not demanded a jury trial. Plaintiffs believe that independent contractor
23   misclassification is a legal issue that can be decided by the Court on summary judgment and that a
24   trial will only be necessary for perhaps determining the particular Labor Code violations and
25   calculating damages.
26

27

28
                                                        14
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 15 of 17


 1           B.      Defendant’s Statement
 2           Uber submits that the Court should not set a trial date at this time, and must first resolve
 3   several threshold issues, including whether Plaintiffs may file a summary judgment motion on Prong
 4   B of the ABC test only.
 5   19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
 6           A.      Plaintiffs’ Statement
 7           Plaintiffs are not corporate entities and therefore have not filed Corporate Disclosure
 8   statement; pursuant to Civil L.R. 3-15, Plaintiffs previously certified (Dkt. 41) and repeat here that
 9   the there are no other persons, associations of persons, firms, partnerships, corporations (including
10   parent corporations) or other entities that (i) have a financial interest in the subject matter in
11   controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject matter
12   or in a party that could be substantially affected by the outcome of the proceeding.
13           B.      Defendant’s Statement
14           Uber filed its Certification of Interested Entities or Persons and Corporate Disclosure
15   Statement in the Colopy action in its initial appearance on October 18, 2019. Colopy Dkt. 10. Uber
16   filed its Certificate of Interested Entities or Persons and Corporate Disclosure Statement in the
17   Verhines action with its Notice of Removal on March 17, 2020. Verhines Dkt. 3.
18           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Uber hereby states that Uber is a
19   publicly held corporation and not a subsidiary of any entity. SB Cayman 2 Ltd., a private company,
20   owns more than ten percent of Uber’s outstanding stock. SB Cayman 2 Ltd. is an affiliate of
21   Softbank Group Corp., a publicly traded corporation.
22           Pursuant to Civil L.R. 3-15, Uber certifies that the following listed persons, associations of
23   persons, firms, partnerships, corporations (including parent corporations) or other entities (i) have a
24   financial interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a
25   non-financial interest in that subject matter or in a party that could be substantially affected by the
26   outcome of the proceeding: SB Cayman 2 Ltd., Softbank Group Corp.
27

28
                                                         15
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 16 of 17


 1   20.    PROFESSIONAL CONDUCT
 2          The parties submit that their attorneys of record have reviewed the Guidelines for Professional
 3   Conduct for the Northern District of California.
 4

 5

 6   Dated: April 30, 2020                        LICHTEN & LISS-RIORDAN, P.C.
 7

 8                                                By:          /s/ Shannon Liss-Riordan
                                                                  Shannon Liss-Riordan
 9                                                                Attorneys for Plaintiffs
10

11   Dated: April 30, 2020                        GIBSON, DUNN & CRUTCHER LLP
12

13                                                By:          /s/ Theane Evangelis
                                                                    Theane Evangelis
14                                                               Attorneys for Defendant
                                                             UBER, TECHNOLOGIES, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        16
                                    JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:19-CV-06462-EMC
                                         CASE NO. 3:20-CV-01886-EMC
          Case 3:20-cv-01886-EMC Document 76 Filed 04/30/20 Page 17 of 17


 1                                          ECF ATTESTATION
 2          I, Theane Evangelis, hereby attest that concurrence in the filing of this document has been
 3   obtained from the above signatories.
 4

 5   Dated: April 30, 2020                       GIBSON, DUNN & CRUTCHER LLP
 6

 7                                               By:          /s/ Theane Evangelis
                                                              Theane Evangelis
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       17
                                   JOINT CASE MANAGEMENT STATEMENT
                                        CASE NO. 3:19-CV-06462-EMC
                                        CASE NO. 3:20-CV-01886-EMC
